PROYOSTY, J.
By Act No. 45, p. 102,1904, an inheritance tax is imposed upon succession property that has not borne its just share of taxation, and the duty is imposed on judges to require “satisfactory” proof that the estate is not liable to the inheritance tax before granting an order placing the heir in possession.
In this case the heir was sent into possession on an ex parte petition, supported by affidavit, to the effect that the property of the succession was of less value than $2,500 and had borne its just share of taxation, and that there were no debts, and that an administration was unnecessary. What the property consisted of was not stated.
The state has appealed, and complains that the proof on which the order of possession was rendered was not “satisfactory,” within the meaning of the above-mentioned statute, because, unless the judge is informed of what the property consists, he cannot, in the nature of things, know what its value is.
We cannot see why not. If the witnesses know and testify, and the judge believe® them, we can see no reason why the proof should not be “satisfactory.” But the objection to the state’s appeal lies deeper than that. The state cannot be affected one way or the' other by the ex parte order, and therefore i® without interest to appeal.
Appeal dismissed.